EXHIBIT 10.1

 

SUBLEASE TERMINATION AGREEMENT

 

                                                THIS SUBLEASE TERMINATION
AGREEMENT (this “Agreement”) is made and entered into as of August 29, 2003 by
and between RADIAN GUARANTY INC., a Pennsylvania corporation (“Radian”), and
CLICK COMMERCE, INC., a Delaware corporation (“Click”).

 

W I T N E S S E T H:

 

                                                WHEREAS, Radian, as sublessor,
and Click, as sublessee, entered into that certain Sublease Agreement dated
January 14, 2000 (the “Sublease”) pursuant to which Radian subleased to Click
certain premises described therein consisting of 29,520 square feet on the 49th
floor (the “Premises”) within that certain building commonly known as 200 East
Randolph Drive, Chicago, Illinois; and

 

                                                WHEREAS, as of the date of this
Agreement, Click owes Radian rental payments for the months of June, July and
August, 2003 in the total amount of $213,060.60.

 

                                                WHEREAS, Radian and Click wish
to settle Radian’s actual and potential claims against Click consensually to
avoid the costs of litigation and to terminate their respective rights, duties
and obligations under the Sublease, but only upon the terms and conditions
herein set forth.

 

                                                NOW, THEREFORE, the parties
hereto, in consideration of the foregoing recitals, which are hereby
incorporated as if fully set forth herein, and the mutual agreements hereinafter
set forth and other good and valuable consideration, mutually agree and covenant
as follows:

 

                                               
1.                                       Termination of Sublease.  Except as
expressly set forth herein, the respective rights, duties and obligations of
Radian and Click under the Sublease shall terminate and the Sublease shall be of
no further force or effect as of September 2, 2003 (the “Termination Date”).
Click agrees to vacate and surrender the Premises on or before the Termination
Date in a condition acceptable to Radian.

 

                                               
2.                                       Settlement of Amounts Due.

 

                                               
(a)                                  Notwithstanding anything to the contrary
contained herein, this Agreement is expressly made subject to Radian’s receipt
of the sum of $900,000.00 (the “Settlement Amount”) no later than 4:00 p.m.
(Eastern time) on the Termination Date (the “Payment Deadline”), payable as
follows:

 

                                               
(i)                                     $700,000 by wire transfer to the
following account:

 

                                                Bank Name: First Union National
Bank
ABA Number: 031-201-467
Bank Account Number: 2030000861563
Company Name: Radian Guaranty Inc.

 

--------------------------------------------------------------------------------


 

(ii)                                  $200,000 by Radian’s successful exercise
of that certain Letter of Credit No. 60751185 with Bank One, NA (the “Letter of
Credit”) being held as a security deposit under the Sublease. If required, Click
will assist and fully cooperate with Radian in drawing on the full amount of the
Letter of Credit, which assistance shall include, without limitation, issuing a
replacement letter of credit if necessary. If, despite the best efforts of
Radian and Click, Radian has not yet received the full proceeds of the Letter of
Credit by the Payment Deadline, then Click shall cause the payment of $200,000
to be made within one (1) business day following written request by Radian for
such payment. Radian shall return to Click the original Letter of Credit
promptly upon confirmation that the full amount of the Letter of Credit have
been received by wire transfer pursuant to the directions set forth in Section
2(a)(i) above.

 

                                               
(b)                                 As further consideration for Radian’s
agreement to terminate the Sublease, Click hereby agrees to convey all of its
right, title and interest in all moveable furniture and office equipment located
at the Premises as of the date hereof (collectively, the “Furniture”) free and
clear of any liens, claims or encumbrances by delivering to Radian on or before
the Payment Deadline a Bill of Sale in the form attached hereto as Exhibit A.

 

                                               
(c)                                  Subject to Click’s obligations under
Section 3 below, payment of the complete Settlement Amount and transfer of the
Furniture by Click to Radian shall be in full and complete satisfaction of
Click’s obligations under the Sublease. In the event that Click fails to pay the
Settlement Amount or transfer the Furniture to Radian by the Payment Deadline
(subject to such extensions as Radian may agree to in writing in its sole
discretion with respect to drawing on the Letter of Credit), this Agreement
shall be deemed null and void, the Sublease shall continue in full force and
effect, and Radian shall have all rights and remedies against Click as provided
under the Sublease and at law and equity.

 

                                               
3.                                       Waiver and Release; Indemnity.

 

                                               
(a)                                  Click hereby waives all claims against and
releases Radian, its parent company, subsidiaries and affiliates and the
officers, directors, employees, agents, representatives, successors and assigns
of each of them (the “Radian Parties”) from any and all costs, expenses, claims,
actions, causes of actions, suits, debts, controversies, judgments, obligations,
demands, damages, liens and liabilities whatsoever, in law or equity, known or
unknown, now existing or hereafter arising out of, under, related to, or in
connection with the Premises and the Sublease.

 

                                               
(b)                                 Click shall indemnify, defend and hold
harmless the Radian Parties from and against any and all costs, claims, actions,
damages, demands, expenses (including reasonable attorneys’ and consultants’
fees), injuries, judgments, liabilities, penalties, losses and suits, suffered,
sustained or incurred by the Radian Parties, or any of them, in connection with,
or as a result of, directly or indirectly, in whole or in part, the use or
occupancy of the Premises by Click or any act or omission of Click, its
licensees, servants, agents, employees, invitees, guests, suppliers or
contractors. The scope of this indemnification shall, at Radian’s option,
include, but not be limited to, defending or resisting, with attorneys
reasonably satisfactory to Radian, any

 

--------------------------------------------------------------------------------


 

actions suit, claim, demand or proceeding that may be filed, instituted or
brought against Radian or to which Radian may be made a party.

 

                                               
4.                                       Repayment.  In the event that Radian is
required by law to (i) repay the Settlement Amount, or any portion thereof, or
(ii) return the Furniture or the value thereof, or any portion thereof, to
Click, any future bankruptcy estate of Click, or trustee thereof, or any other
party challenging this Agreement, (x) Radian shall have the right to enforce
against Click the payment obligation set forth in Section 2 above; and (y) this
Agreement shall be deemed null and void and Radian shall have all rights and
remedies against Click at law or in equity.

 

                                               
5.                                       Authority.  Click and Radian, by their
execution of this Agreement, each represent and warrant to the other that (i) it
is fully authorized to enter into and perform this Agreement without any further
or other consent or authorization from any person or entity and (ii) that the
person signing on its behalf has authority to bind it to the terms of this
Agreement.

 

                                               
6.                                       Successors.  This Agreement and all
provisions hereof shall extend to, be obligatory upon and inure to the benefit
of the respective successors and assigns of the parties hereto.

 

                                               
7.                                       Severability.  In, the event that any
agreement or covenant contained in this Agreement shall become unenforceable or
void as a matter of law, all other agreements and covenants contained herein
shall continue to be binding upon Radian and Click.

 

                                               
8.                                       Controlling Law.  This Agreement shall
be construed in accordance with and governed by the laws of the State of
Illinois.

 

                                               
9.                                       Counterparts.  This Agreement may be
signed in one or more counterparts, each of which shall be deemed an original,
and all of which, when taken together, shall constitute one Agreement.

 

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, Radian and
Click have caused this Agreement to be executed as of the day and year first
above written.

 

 

RADIAN:

 

 

 

 

RADIAN GUARANTY INC.

 

 

 

 

By:

/s/ JOHN J. CALAMARI

 

Name:

John J. Calamari

 

Title:

Senior Vice President, Corporate Controller

 

 

 

 

 

 

 

CLICK:

 

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

By:

/s/ JUSTIN C. DEARBORN

 

Name:

Justin C. Dearborn

 

Title:

VP Corp. Legal Affairs & HR

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

BILL OF SALE

 

                                                Seller, Click Commerce, Inc., a
Delaware corporation (“Seller”), in consideration of Ten and no/100 ($10.00)
Dollars, receipt whereof is hereby acknowledged, does hereby sell, assign,
transfer and set over to Radian Guaranty Inc., a Pennsylvania corporation
(“Buyer”), any and all existing moveable furniture and office equipment located
on the premises commonly known as 200 East Randolph Drive, 49th Floor, Chicago,
Illinois (the “Property”) as of the date hereof.

 

                                                Seller hereby represents and
warrants to Buyer that Seller is the absolute owner of the Property, that the
Property is free and clear of all liens, charges and encumbrances, and that
Seller has full right, power and authority to sell said personal property and to
make this bill of sale.  All warranties of quality, fitness and merchantability
are hereby excluded.

 

                                                IN WITNESS WHEREOF, Seller has
caused this bill of sale to be signed in its name by its officers thereunto duly
authorized this 2nd day of September, 2003.

 

 

CLICK COMMERCE, INC.

 

 

 

 

By:

/s/ JUSTIN C. DEARBORN

 

Name:

Justin C. Dearborn

 

Title:

VP Corp. Legal Affairs & HR

 

--------------------------------------------------------------------------------